Title: From Thomas Jefferson to Thomas Sim Lee, 2 November 1780
From: Jefferson, Thomas
To: Lee, Thomas Sim



Sir
 Richmond Nov. 2. 1780.

In the course of examination of a British deserter this morning some information was given interesting to the state over which your Excellency presides and which therefore I think it my duty to communicate. He calls himself Peter Christian; says he is a native of New York, was taken in Fort Montgomery; that after being kept two years in prison he was induced to enlist into the British service in hopes it would give him an opportunity of making his escape: that he was then carried to Long island where he has been kept on duty till he was embarked on board the fleet now in this state, and made his escape the first day he was put on shore. Being questioned as to the object of this expedition he said he could not pretend to affirm what it was but that it was commonly said in the army that after they should have drawn the force of this state down to Suffolk, where they now are, they meant to go up to Baltimore, and that he particularly heard Colo. Fanning (in whose regiment he was a Serjeant) say that he had no doubt of eating his Christmas dinner in Baltimore. The man appears credible and affectionate to his country as far as we can judge from his appearance; but how far we are to credit the reports prevailing in their army, or what his Colo. might say in his presence is a very different question. Your Excellency will judge in this for yourself. The removal of their plunder on Ship-board has induced an opinion with some that they are about to embark. The settlement of the refugees in their own houses and other symptons contradict this opinion. Their movements here have been truly incomprehensible. I rather believe that Ld. Cornwallis had expected to have been in this state at this time, that they were intended to join him here; that his precipitate flight has left them without an object, and that they wait for further orders. But we have not data enough to confide in any opinion. They are beleived to be from 2500 to 3000 strong under the command of Majr. Genl. Leslie and convoyed by the Romulus of 40 guns, the Blonde of 32, the Delight sloop of 16 guns and a 20 gun ship of John Goodrich’s, and two row gallies under Commodore Gayton. On this contemptible naval force hangs the fate of an army; and yet comtemptible as it is and without a possibility of protection but from itself it does not appear to be in danger. Should any further intelligence be received corroborating the information from the deserter it shall be immediately forwarded.
I have the honor to be with all possible respect Your Excellency’s most obedt. & most humble servt,

Th: Jefferson

